Citation Nr: 0911773	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-26 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic 
conjunctivitis.

2.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1955 to 
January 1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

When these matters were before the Board in November 2007, 
they were remanded for further development.  The case has 
since been returned to the Board for further appellate 
action.

The issue of entitlement to service connection for chronic 
conjunctivitis is addressed in the REMAND that follows the 
order section of this decision.


FINDING OF FACT

The Veteran's left ankle fracture residuals are manifested by 
malunion of the tibia and fibula with ankle disability that 
more nearly approximates marked than moderate; neither non 
union nor loose motion is present.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
higher, for residuals of a left ankle fracture have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5262, 5270, 5271, 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for residuals of a 
left ankle fracture, currently rated as 20 percent disabling.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability rating and effective date elements 
of a service connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In that 
decision, the Court held that adequate VCAA notice in an 
increased rating claim must inform the claimant that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; and that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, October 2004 and April 2008 letters 
informed the veteran that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
They provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
They also informed the veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the Veteran was not provided complete notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim in 
December 2008.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded an 
appropriate VA examination in response to his claim.  Neither 
the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and nonprejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2008).  

Ankylosis of the ankle in planter flexion less than 30 
degrees is to be rated 20 percent disabling; ankylosis of the 
ankle in planter flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between 0 degrees and 10 degrees, is to be 
rated 30 percent disabling; ankylosis of the ankle in planter 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity, is to be rated 40 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5270.

Moderate limitation of motion of the ankle is rated as 10 
percent disabling; and marked limitation of motion of the 
ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
DC 5271.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2008) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2008) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2008) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A 10 percent rating is warranted for malunion of the tibia 
and fibula with slight knee or ankle disability.  A 20 
percent rating is warranted for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
rating is warranted for malunion of the tibia and fibula with 
marked knee or ankle disability. A 40 percent rating is 
warranted where there is nonunion of the tibia and fibula, 
with loose motion, and requiring a brace.  38 C.F.R. § 4.71a, 
DC 5262.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Veteran was granted service connection for residuals of a 
fracture of the left ankle in an April 1958 rating decision, 
which also rated the disability as noncompensably disabling.  
In a May 2004 decision, a Decision Review Officer granted an 
increased rating of 20 percent under DC 5271.  The Veteran's 
current claim for an increased rating was received in August 
2004.

The Veteran was afforded a VA examination in December 2003.  
At the time, the Veteran complained that he had some problems 
with his left ankle, and that the ankle was weak and 
occasionally collapsed on him, which caused him to fall.  On 
examination, the left ankle had normal circumference, with no 
local tenderness on the distal end of the fibula.  Range of 
motion of the left ankle was normal, with dorsiflexion 20/20, 
plantar flexion 40/40, inversion 30/30, and eversion 20/20.  

January 2004 VA treatment records indicate that the Veteran 
was referred to the Orthopedic Foot Clinic for left ankle 
instability and frequent falls.  The Veteran reported that he 
had had multiple episodes where the ankle had given out on 
him and supinated, causing him to fall.  On examination, the 
left ankle had some swelling over the lateral malleolus, and 
range of motion was from 0 degrees dorsiflexion to 
approximately 60 degrees of plantar flexion.  It was noted 
that the Veteran had some pain with range of motion in the 
lateral ankle joint, but that it was very minimal with 
inversion and eversion.  The Veteran had intact tibialis 
anterior, gastroc-soleus, extensor hallucis longus, and 
peroneal motor function.  An X-ray study revealed some 
degenerative arthritis of the joint, including some 
osteophyte formation, but no loose body was noted. The 
Veteran was diagnosed as being status post closed left ankle 
facture with lateral ankle instability.

VA treatment records dated from February 2004 to July 2004 
indicate complaints of left ankle weakness.  They also 
indicate complaints of increased eversion and inversion, 
causing instability of the left ankle, pain on palpation, 
limited dorsiflexion, and pain with use of the left ankle.

August 2004 VA treatment notes indicate that the Veteran had 
no obvious effusion of the left ankle, and that he had 
tenderness on palpation on the anterior lateral aspect of the 
ankle joint.  Ranges of motion were 45 degrees of 
dorsiflexion and 15 degrees of plantar flexion, with mild to 
moderate pain on plantar flexion, and 5/5 strength in his 
tibialis anterior, extensor hallucis longus, gastroc soleus, 
and peroneals.  It was noted that the Veteran had a 
significant amount of instability compared to the right side 
laterally on inversion.  Magnetic resonance imaging (MRI) 
showed a complete rupture of the anterior talon-fibular 
ligament, a large 8 by 5 by 7 osteochondral lesion of the 
medial talus with a non-weight surface, and an intra-
articular body that probably represented an osteochondral 
fragment.

Private treatment records dated in February and May 2007 
indicate that on examination of the left ankle, the Veteran 
had mild left-sided antalgic gait.  On weight bearing 
inspection, he was noted to have relative left planovalgus 
foot deformity compared to the right side, mild pain with the 
passive motion of the tibiotalar joint and especially with 
deep palpation of the talus.  The subtalar and transverse 
tarsal joints remained relatively supple.  There was weakness 
with resisted inversion of the foot, consistent with mild 
posterior tibial tendinopathy.

A February 2007 VA X-ray study disclosed that there was an 
approximately 5 millimeter oval density projecting over the 
medial aspect of he left ankle joint, which, it was noted, 
may have represented an intra-articular body.  There was also 
mild, diffuse demineralization of the bones.  

February 2007 VA notes indicate that on examination of the 
left ankle, the Veteran was quite weak on the left foot and 
had minimal ability to invert or evert either dynamically or 
statically against resistance.  It was noted that he was 
unable to do even a single heel raise on the left foot, even 
with the assistance of holding onto a table.  The Veteran had 
a stable ligamentous examination.

The Veteran was afforded another VA examination in October 
2008.  At the time, the Veteran reported that he had a 
throbbing sensation in the ankle, which became progressively 
sorer when he put weight on it.  He reported that it was 
weak, in that he could not go up stairs without using a hand 
rail, and that about four or five times each month the ankle 
would become unstable and almost give way, so that he had to 
grab something to prevent himself from falling.  The Veteran 
reported using only Advil, and it was noted that he had a 
lace-on type of ankle cage. 

On examination, gait showed very minor left antalgia, 
particularly for the first three or four steps.  The Veteran 
was able to dorsiflex to 5 degrees, and passively to slightly 
more, out of 20 degrees.  He was able to plantar flex to 
30/45 degrees, both actively and passively, and motor 
strength was in the 4/5 range for dorsiflexion and plantar 
flexion.  The ankle inverted, adducted, everted, and abducted 
to 20 degrees.  Strength of inversion and eversion was in the 
-3/5 range bilaterally.  The examiner noted that the Veteran 
essentially could barely hold in inversion and eversion 
against gravity.  X-rays were noted to show that the fibular 
side of the tibial plafond was reduced compared to the tibial 
side, and that there were subchondral cysts and eburnation of 
both the tibia and the talus.  Also, the fibula had an old 
bony scar combatable with a healed fracture, and the junction 
between the tibia and fibula distally was very irregular and 
quite sclerotic.  The Veteran was diagnosed as having 
osteoarthritis of the left ankle, status post distal fibular 
fracture.  

The examiner opined that the left ankle fracture residuals, 
which were degenerative arthritis, were sufficiently severe 
to be comparable with the Veteran's complaints.  The examiner 
also opined that, while on the day of examination the Veteran 
was not in a flare-up of ankle pain, such flare-up would 
reduce his range of motion, probably to the point of barely 
being able to reach neutral dorsiflexion and 10 degrees 
plantar flexion.  The examiner furthermore opined that, 
during such flare-ups, he would be much more likely to have 
instability of the ankle.

After reviewing the record, the Board finds that the 
Veteran's residuals of a left ankle fracture approximate the 
criteria for a 30 percent disability rating under DC 5262.

The MRI in August 2004 showed a complete rupture of the 
anterior talon-fibular ligament, a large 8 by 5 by 7 
osteochondral lesion of the medial talus with a non-weight 
surface, and an intra-articular body that probably 
represented an osteochondral fragment.  In October 2008, X-
rays of the Veteran's left ankle fracture residuals showed 
malunion of the tibia and fibula, with the junction between 
the tibia and fibula distally noted to be very irregular and 
quite sclerotic.  Furthermore, the Board finds that the 
manifestations of the disability more nearly approximate 
marked ankle disability than moderate ankle disability.  
Strength of inversion and eversion was noted to be in the -
3/5 range bilaterally, with the Veteran barely able hold the 
ankle in inversion and eversion against gravity.  Range of 
motion was significantly limited, as Veteran was able to 
dorsiflex to 5 degrees and plantar flex to 30 degrees, with 
motor strength in the 4/5 range.

Also, the October 2008 VA examiner opined that the left ankle 
fracture residuals were sufficiently severe to be comparable 
with the Veteran's complaints, which included constant ankle 
pain and weakness, increased with use, and ankle instability, 
with his ankle giving way several times a month.  In this 
regard, the Board notes that the record consistently reflects 
limitation of ankle motion, ankle pain and weakness, and 
instability of the left ankle.  Moreover, the examiner opined 
that a flare-up of the Veteran's ankle symptoms would reduce 
his range of motion, probably to the point of barely being 
able to reach neutral dorsiflexion and 10 degrees plantar 
flexion, and that, during such flare-ups, he would be much 
more likely to have instability of the ankle.

Thus, the Board finds that the Veteran's left ankle 
disability approximates malunion of the tibia and fibula with 
marked ankle disability.

However, the Board also concludes that a rating in excess of 
30 percent is not warranted for the Veteran's left ankle 
fracture residuals.  In this regard, the Board notes that the 
medical evidence shows that the veteran does not have non-
union of the tibia or fibula, loose motion or ankylosis of 
the left ankle.  Consideration has been given to assigning a 
staged rating; however, at no time during the period in 
question has the disability warranted a rating in excess of 
30 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).






ORDER

A disability rating of 30 percent is granted for residuals of 
a left ankle fracture, subject to the criteria governing the 
award of monetary benefits.


REMAND

Service treatment records indicate that in July 1955, the 
Veteran was noted to have a vascularization of the sclera 
bilaterally.  They also indicate that the Veteran was treated 
in October 1956 for allergic conjunctivitis.

The Veteran was afforded a VA examination in September 2008.  
At the time of examination, it was noted that the Veteran 
reported that he started to have redness in his eyes in the 
spring of 1955, and that he was told that he had bilateral 
scleral vascularization.  A September 2008 addendum by the 
September 2008 VA examiner indicates the opinion that Veteran 
had chronic follicular conjunctivitis, which was less likely 
than not directly attributable to his military experience.  
However, nowhere in either the examination report or the 
addendum did the September 2008 VA examiner address the 
October 1956 notation of allergic conjunctivitis in the 
service treatment records, or explain why the Veteran's 
currently diagnosed chronic follicular conjunctivitis was 
less likely than not etiologically related to his in-service 
bilateral vascularization of the sclera in July 1955, or his 
allergic conjunctivitis in October 1956. 

Thus, the instant case must be remanded for an addendum to 
determine the nature and etiology of any current chronic 
conjunctivitis.  Such addendum opinion should specifically 
address the notations in the service treatment records of 
bilateral vascularization of the sclera in July 1955 and 
allergic conjunctivitis in October 1956.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should obtain a copy 
of any pertinent outstanding VA 
outpatient records.  If the Veteran 
identifies any other pertinent medical 
records that have not been obtained, 
the RO or the AMC should undertake 
appropriate development to obtain a 
copy of those records.  If the RO or 
the AMC is unsuccessful in obtaining 
any pertinent evidence identified by 
the Veteran, it should so inform the 
Veteran and his representative, and 
request them to provide the outstanding 
evidence.

2.	Thereafter, the RO or the AMC should 
have the claims folder sent to the same 
VA examiner who conducted the September 
2008 VA examination, and request that 
he or she review the entire claims 
folder and provide a diagnosis 
regarding the Veteran's claimed chronic 
conjunctivitis.  If a disorder is 
diagnosed, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder is related to the Veteran's 
military service.  The examiner should 
specifically address the July 1955 
service treatment records indicating 
bilateral vascularization of the 
sclera, and the October 1956 service 
treatment record indicating allergic 
conjunctivitis.  The examiner should 
set forth the complete rationale for 
all opinions expressed and conclusions 
reached.

If the September 2008 examiner is 
unavailable, the claims folder should be 
sent to another examiner with appropriate 
expertise who should be requested to 
provide the required information.

Another examination of the Veteran 
should only be performed if deemed 
necessary by the examiner providing the 
required information.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


